DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23), species (a) (claim 3), and species (e) (claim 12) in the reply filed on 03/04/2022 and phone call on 03/25/2022 are acknowledged. However, claims 14-15 depend from a withdrawn (non-elected) claim and therefore claims 14-15 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the field strength" in line 2 and “the positioning of the magnetic field means” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 16 and 19-21 objected to because of the following informalities:
Claim 16, line 2 recites “comprises communication means” and should recite “comprises a communication means”.
Claim 19, line 2 recites “comprises temperature detection means” and should recite “comprises a temperature detection means”.
Claim 20, line 2 recites “comprises time determination means” and should recite “comprises a time determination means”.
Claim 21, line 2 recites “comprises autonomous power supply means” and should recite “comprises an autonomous power supply means”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations and the equivalent structure that performs the claimed function are:
Claims 1-3, 6, 8, 9, 12, and 23 recite “the first and second magnetic field measurement means” and the structure is found in paragraphs [0105-0116 and 0121-0123].
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “communication means” in claim 16, “temperature detection means” in claim 19, “time determination means” in claim 20, and “autonomous power supply means” in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The terms found in claims 16 and 19-21 would be understood by person of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. “Communication” would be understood as a “processor” and the presence of “means” does not obviate the understanding one of ordinary skill would have of the term “communication”. “Temperature detection” would be understood as a “temperature sensor” and the presence of “means” does not obviate the understanding one of ordinary skill would have of the term “temperature detection”. Further, “time determination” would be understood as a “clock” and the presence of “means” does not obviate the understanding one of ordinary skill would have of the term “time determination”. “Autonomous power supply” would be understood as a “power supply” and the presence of “means” does not obviate the understanding one of ordinary skill would have of the term “autonomous power supply”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, and 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marcoz (US 2018/0200452).
Regarding Claim 1, Marcoz discloses a dose control system configured for an injectable drug delivery device, the drug delivery device (Figs.1-4) comprising a substantially elongate drug delivery body (21), at least one injectable drug held by the body (The injectable-drug delivery device (20) generally comprises a substantially elongate drug delivery body (21), having a longitudinal axis (25), at least one injectable drug held by the body (not shown), usually within a cartridge; parag. [0099], lines 4-8), the body (21) having a distal (23) and proximal (22) extremity, and a rotatable dose setting wheel (dose selector wheel (28)) located at a proximal extremity of said drug delivery body (Fig.3), rotatable about a longitudinal axis (25) of said drug delivery body (The drug delivery device further comprises, at the proximal extremity (22), a dose selector shaft (27), which is connected to a dose selector wheel (28), rotatable about the longitudinal axis, and an end button which can be pressed by the user to arm the device, thereby validating a selected dose, and effect drug injection via usual, known methods and means; parag; [0099], lines 13-19), wherein the dose control system comprises: a substantially disk-shaped diametral single-dipole magnet (MAG (9)) (The magnet preferably has a substantially annular shape, with a hole in the middle, and can be made of any suitable magnetic or magnetizable material, details of which are given elsewhere in the present specification; parag. [0094], lines 14-16) (parag. [0069]) removably attachable, or permanently fixed, to the rotatable dose wheel at the proximal extremity of said drug delivery body (The dose control system further comprises magnetic field producing means (MAG, 9), illustrated in FIG. 3 as a substantially annular shaped object which is located at the proximal extremity (22) of the device, and in a proximally spaced relationship to said extremity (22), whereby the magnet (MAG, 9) is removably mounted on the dose selector wheel (28), which in turn is connected to the dose selector shaft; parag. [0100]), lines 14-21); a housing (38; Fig.4) removably attachable to the proximal extremity (22) of the drug delivery body (This magnet housing (38) is designed in a similar way to the housing (35 a, 35 b) of the other components of the dose control system to able to be removably snap or push fit onto the wheel (28) of the dose selector shaft (27) and can also advantageously comprise grip facilitating means, for example a zone of elastomeric material enabling the magnet housing (38) to surround and encase the wheel (28); parag. [0102], last sentence) (Fig.4), the removably attachable housing comprising: at least a first and a second magnetic field measurement means (magnetometers (8/8a and 8b) configured to measure the magnetic field produced by the substantially disk-shaped diametral single-dipole magnet (The at least one, and preferably two, magnetometers are located so as to be able to detect corresponding changes in magnetic field as the magnet (MAG, 8) is displaced; parag. [0093], lines 12-14) (parag. [0101]); an integrated control unit (2) connected to the at least first and second magnetic field measurement means configured to process information received from the at least first and second magnetic field measurement means (the central processing unit (CPU,3) is part of the integrated control unit (2) as seen in Fig.1) (The mangetometer (MGR, 8) is also connected to the central processing unit (CPU, 3). This component is responsible for detecting changes in magnetic field, as produced by movement of the magnet (MAG, 9) which is in a movable spaced relationship with the magnetometer (MGR, 8); parag. [0093], lines 1-6) (The values detected by the magnetometers (8 a, 8 b) are communicated to the central processing unit (CPU, 3), and used to calculate angular position of the magnet (MAG, 9) and wheel (28) on the dose selector shaft (27) and thereby determine the dose which has been selected by the user; parag. [0100], lines 54-59); wherein: the at least first and second magnetic field measurement means (magnetometers 8/8a and 8b) are located in the removably attachable housing in a displaced axial relationship relative to the longitudinal axis of the drug delivery body and the substantially disk-shaped diametral single-dipole magnet (the magnetometers are located in a displaced axial relationship with respect to the longitudinal axis (25) and MAG (9) as seen in Fig.3); the substantially disk-shaped diametral single-dipole magnet (9) is configured to co- rotate with said dose setting wheel around the longitudinal axis of the drug delivery body (As the wheel (28), shaft (27) and magnet (MAG, 9) can be caused to rotate around the longitudinal axis (25) of the drug delivery device (20), the magnet (MAG, 9) will be displaced both rotationally around said axis thereby also effecting a translational movement away from, in a proximal direction, or alternatively, towards, i.e. in a distal direction, the proximal extremity of the body (21) of the drug delivery device (20); parag. [0100], lines 21-28); and the integrated control unit is further configured to: 2 of 9Application No.: 16/479,782Attorney Docket No.: IPGLNZ00100 provide a normalized vector with regard to the displaced axial relationship of the magnetic field measurement means, said normalized vector being derived from the measured magnetic field generated by the rotation of the substantially disk-shaped diametral single- dipole magnet and measured by the magnetic field measurement means, and calculate a dose setting from said normalized vector (the CPU is fully capable of providing a normalized vector derived from the measured magnetic field by rotation of the magnet and measured by magnetometers and calculate a dose setting, since the CPU (3) can detect changes in the magnetic field of the magnet (9) and calculate the angular position of the magnet (9) when the wheel (28) is rotated to set a dose) (parag. [0093], lines 1-6) (The values detected by the magnetometers (8 a, 8 b) are communicated to the central processing unit (CPU, 3), and used to calculate angular position of the magnet (MAG, 9) and wheel (28) on the dose selector shaft (27) and thereby determine the dose which has been selected by the user; parag. [0100], lines 54-59) (As the magnet (MAG, 9) rotates around said longitudinal axis, and translates there along, changes in magnetic field and polarity are detected by the suitably positioned magnetometer(s) (MGR, 8). The variations in magnetic field can be resolved into mathematical components comprising vectors and moduli by the central processing unit (CPU, 3), and therefrom an angular position of rotation calculated, allowing for extremely precise determination of the angular position and distance of the magnet with respect to the magnetometer(s) MGR, 8). These positions are correlated to a dose selected or selectable by the user in a lookup table which is preferably stored within the system, or alternatively stored within a remote data processing unit, such as a smartphone, wherein the maximum and minimum distances of allowed travel and rotation of the magnet (MAG, 9) along the longitudinal axis correspond to the maximum and minimum dosages allowed by the drug delivery device; parag. [0094], lines 48-65).
Regarding Claim 3, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the at least first and second magnetic field measurement means (8/8a and 8b) are located in the removably attachable housing (38) adjacent to the proximal extremity (22) of the drug delivery device body (Figs.3-4).
Regarding Claim 6, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the first magnetic field measurement means and the second magnetic field detections are not in axial alignment with the substantially disk-shaped diametral single-dipole magnet (the magnet (MAG, 9) is located on wheel (28) away from the longitudinal axis (25) as seen in Fig.3 (parag. [0100]), lines 14-21), and the magnetometers (8a and 8b) are located on the housing closer to the longitudinal axis (25). The magnet (9) and the magnetometers (8a and 8b) are not in axial alignment (don’t form a straight line)).
Regarding Claim 7, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the at least first and second magnetic field measurement means are magnetometers (magnetometers (8a and 8b)), and wherein the first magnetometer and the second magnetometer are configured to simultaneously and independently measure the magnetic field produced as the substantially 3 of 9Application No.: 16/479,782Attorney Docket No.: IPGLNZ00100disk-shaped diametral single-dipole magnet is rotated about the longitudinal axis of the drug delivery device body (parag. [0101]).
Regarding Claim 8, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the at least first and second magnetic field measurement means (8a and 8b) are further configured to measure the magnetic field produced as the substantially disk-shaped diametral single-dipole magnet (9) translates along the longitudinal axis of the drug delivery device body (parag. [0101]).
Regarding Claim 9, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the integrated control unit is further configured to calculate offset values for said magnetic field measurement means via the formula: [xoffset yoffset zoffset] = [(max(fx.xi)+ min(fx.xi))/2 (max(fy.yi)+ min(fy.yi))/2 (max(fz.zi)+ min(fz.zi))/2] where x, y and z are the three orthogonal axes of magnetic field, and: xi, yi, and zi are a series of points generated by corresponding vectors of the measured magnetic fields resembling a cloud of points in three dimensions, said cloud of points being sphericized by the factors: [xi yi zi]= [fx.xi fy.yi fz.zi] (the integrated control circuit is fully capable of calculating the offset value via the formula, since the magnetometer (8a) detects the maximum magnetic fields value (magnet is closer to proximal extremity (22) and the magnetometer (8b) detects the minimum magnetic field values (magnet moves away from proximal proximity) (parag.[0101]). The magnet produces a three-dimensional magnetic field that extend over x, y, and z (parag. [0056]), so the points generated by the corresponding vectors can be determined).
Regarding Claim 16, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said system further comprises communication means (communication subsystem (COM, 5)) configured to enable communication of information from the integrated control unit with a remote and/or local data processing system (The dose control system is also equipped with a communications subsystem (COM, 5), for example a low power consuming bluetooth radio device, the communications subsystem allowing for the dose control system to communicate with a local or remote data processing system (not shown), e.g. a smartphone and corresponding smartphone application, used to provide information and feedback to the user on usage of the dose control system; parag. [0091], lines 26-33).
Regarding Claim 17, Marcoz discloses the dose control system according to claim 16, and further discloses wherein the remote and/or local data processing system comprises a smartphone application (If the movement of acceleration and frequency thereof do correspond to a situation in which the dose is recognized as having been deliberately selected, ready for injection, this dose is registered within the system, e.g. within memory, and communicated via the communication means to the data processing unit, for example, a smartphone application, along with the time at which said event occurred. In this way, the smartphone application is able to process that information and provide it to the user in the form of tracking or observance information; parag. [0098], last sentence).
Regarding Claim 18, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises a unique identifier that is communicated to a remote and/or local data processing system (In still another embodiment of the invention, the dose control system further comprises a unique identifier that is communicated to the remote and/or local data processing system; parag. [0052]).
Regarding Claim 19, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises temperature detection means (In a further embodiment of the device according to the present invention, the dose control system further comprises temperature detection means; parag. [0037]).
Regarding Claim 20, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises time determination means (real time clock (RTC, 4)) (The integrated control unit (2) additionally comprises a real time clock (RTC, 4), for keeping and measuring time within the dose control system. The real time clock (RTC, 4) can also be integrated into the central processing unit (CPU, 3), for example, using frequency measurements whilst the central processing unit (CPU, 3) is powered with energy, in order to calculate time and time differences for various events within the system; PARAG. [0091], lines 18-25).
Regarding Claim 21, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system further comprises autonomous power supply means (power supply (POW, 10); Fig.1) (Also represented in FIG. 1 are a power supply (POW, 10), which is generally a portable, autonomous power supply, for example, one or more batteries, or rechargeable power elements, capable of supplying sufficient electrical power to the entire system, even when for example, the device is not being directly manipulated; parag. [0095], first sentence).
Regarding Claim 22, Marcoz discloses the dose control system according to claim 1, and further discloses wherein said dose control system is configured to permit an unhindered or unchanged modus operandi of said drug delivery system when compared to an off the shelf injectable-drug delivery device (parag .[0055]) (In this way, the dose control system is able to present to the user an exact representation of the dose selected by the user at any given rotational and translational movement point of the magnet (MAG, 9), without interfering or changing the usual modus operandi of the drug delivery device; parag. [0094], lines 65-70).
Regarding Claim 23, Marcoz discloses the dose control system according to claim 1, and further discloses wherein the field strength of the magnet and the positioning of the magnetic field measurement means are configured in such a way that a difference of at least 100 microTesla (µT) is present between the values measured at the first magnetic field measurement means and the second magnetic field measurement means (the difference between the measured magnetic field by the magnetometers is fully capable of being at least 100 microTesla (µT), since the magnetic field detected by the magnetometers is between 4 gauss (400 microTesla) and 16 gauss (1600 microTesla). The difference between the maximum and the minimum magnetic field values is 1200 microTesla (1600-400) that is between the claimed range (above 100 microTesla) (parag. [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marcoz (US 2018/0200452); in view of Larsen (US 10155090).
Regarding Claim 2, Marcoz discloses all the limitations of claim 1.
Marcoz does not appear to disclose the integrated control unit is configured to calculate corrected offset values for said magnetic field measurement means.
Larsen teaches it was known in the art to adjust/correct the sensor offset values (column 23, lines 12-20) (The integrated control unit in Marcoz is fully capable of calculating the corrected offset values, since the integrated control unit is connected to the magnetometers (8a and 8b) and magnet (9) as discussed above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcoz to incorporate the teachings of Larsen to correct/adjust the magnetic field values measured by magnetic field measurement means in order to compensate for any rotational offset in magnet to increase accuracy and reliability (column 23, lines 12-20). 
Regarding Claim 10, Marcoz discloses the dose control system according to claim 1, and Larsen further teaches wherein the integrated control unit is further configured to correct magnetic offset values via the formula: [xcorrected ycorrected zcorrected] = [fx.xi-xoffset fy.yi-yoffset fz.zi-zoffset] (compensating for/correcting the disturbances of the magnetic field with a uniform magnetic field would be achieved by subtracting the sensor axis value from the value of the value of the parallel axis of neighboring sensor (offset value) (column 18, lines 5-11)).
Regarding Claim 12, Marcoz discloses the dose control system according to claim 1, and further discloses wherein a lack of axial alignment of the magnetic field measurement means with the substantially disk-shaped diametral single-dipole magnet (the magnet (MAG, 9) is located on wheel (28) away from the longitudinal axis (25) as seen in Fig.3 (parag. [0100]), lines 14-21), and the magnetometers (8a and 8b) are located on the housing closer to the longitudinal axis (25). The magnet (9) and the magnetometers (8a and 8b) are not in axial alignment (don’t form a straight line)).
Marcoz does not appear to disclose the integrated unit configured to correct magnetic field values that are measure by the magnetic field measurement means from lack of axial alignment between the magnetic field measurement means and the magnet by applying a rotation to a pseudo-vector representing a resultant pseudo-magnetic field calculated from the measured magnetic fields around one of the three orthogonal axes to bring the pseudo-vector into a iso-normal projection plane.
Larsen teaches it was known in the art to have a processor that re-adjusts the expected sensor values into a linearized/corrected sensor values (the correction can be from the non-axial alignment between the magnet and the magnetic field measurement means, since the magnet (9) and the magnetometers (8a and 8b) in Marcoz are not in an axial alignment) when the magnet  is rotating and moving axially along the x axis to form a three dimensional vector spiral (8; Fig.3B) (resultant pseudo-magnetic field) (column 7, lines 51-57) (column 3 (lines 57-67)- column 4 (lines 1-3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcoz to incorporate the teachings of Larsen to correct/adjust the magnetic field values measured by magnetic field measurement means with the magnet in order to compensate for any rotational offset in magnet to increase accuracy and reliability (column 23, lines 12-20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783